Citation Nr: 1604889	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to a compensable initial evaluation for service connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had reserve service from July 1999 through June 2007, with periods of active duty from July 1999 to November 1999 and February 2003 through November 2003.  His active duty included deployment to Southwest Asia from February 2003 through October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes Laredo VA Outpatient Clinic (OPC) treatment records; the RO reviewed these treatment records in the April 2014 statement of the case.  All other documents in Virtual VA, including the VA examination reports, are duplicative of those in VBMS.  

The issues of entitlement to service connection for low back and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by level I hearing acuity.  

2.  The Veteran's left ear hearing loss is manifested by level V hearing acuity.   


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's November 2010 claim for service connection of hearing loss, and prior to the adjudication of that claim in March 2013, the RO mailed the Veteran a letter in February 2011 fully addressing all notice elements.  Furthermore, as this is an appeal arising from the initial grant of service connection, the February 2011 notice was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and VA treatment records with the file.  While the Veteran has identified private chiropractic care, he has never cited any private audiological treatment records for the RO to assist him in obtaining.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In February 2013, the VA provided the Veteran with an audiological examination.  The examination and opinion is adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123.  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  Additionally, an audiological examination must address the Veteran's functional loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the February 2013 VA examination report shows that the examiner addressed the Veteran's symptoms of difficulty understanding at work and communicating with his wife at home, and performed a thorough audiological examination.  The examination report also provided puretone thresholds and Maryland CNC speech recognitions scores that can be used to evaluate the Veteran's hearing loss under 38 C.F.R. § 4.85.  Thus, the examination is adequate.  

Additionally, the Veteran has not asserted, and there is no objective evidence indicating, that there has been a material change in the severity of the Veteran's service-connected hearing loss since the February 2013 VA examination.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Merits of the Appeal

The Veteran seeks an increased initial evaluation for his service-connected bilateral hearing loss.  The RO granted service connection for bilateral hearing loss in the March 2013 rating decision on appeal, and assigned an initial noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran appealed that initial evaluation with a July 2013 NOD, expressing disbelief that his hearing loss would be recognized as related to his in-service noise exposure, but still considered noncompensable.  He also argued in that July 2013 NOD that he has a hard time hearing his friends on the phone.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

The Veteran underwent a VA examination in February 2013.  The Veteran reported problems at work in understanding and problems at home in communicating with his wife due to his hearing loss.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
25
30
30
30
45
Left 
30
35
35
45
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 65 in the left ear.  The average puretone threshold was 33.75 in the right ear rand 42.5 in the left ear.  The claims file does not contain any treatment records that have audiological findings relevant to assessing the severity of the disability.

Given the findings of the February 2013 VA examination, the mechanical application of the above results compels a numeric designation of I in the right ear and V in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I in the right ear and V in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone threshold is 30 decibels at 1000 Hertz in the right ear, it is not 70 decibels or more at 2000 Hertz.  Even if 38 C.F.R. § 4.86 did apply in this case, the application of the Veteran's right ear puretone threshold average to Table VIa would not result in a compensable evaluation as Table VIa similarly requires the numeric designation of I for puretone threshold averages less than 41 decibels.  Using Table VIa would not result in a compensable rating.  Again, under Table VII the designation of I in the right ear based on Table VIa and V in the left ear still requires the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  Applying the numerical values from the February 2013 audiological examination to the tables outlined in 38 C.F.R. § 4.85 reveals that the current noncompensable rating is appropriate.  

The Board has considered whether a staged rating is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as discussed above, the Veteran has not argued that his hearing has declined since the February 2013 VA examination.  The only audiometric evaluation of record dated during the appellate period is the February 2013 VA examination, and the results of the examination are therefore the only results available for the application of the rating schedule to numeric designations.  See Lendenmann, 3 Vet. App. 345.  

The preponderance of the evidence is against an increased schedular rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for extra-schedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. 111; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extra-schedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  To the extent the Veteran has complained of difficulty understanding at work, hearing his friends on the phone, and communicating with his wife; these symptoms are addressed under Diagnostic Code 6100 through the use of speech discrimination testing.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  Regarding the functional effects of the Veteran's hearing loss, at the February 2013 VA examination he reported the need for frequent repetition at work and difficulty communicating with his wife at home.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extra-schedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extra-schedular disability rating is not warranted.  



ORDER

An initial compensable evaluation for service-connected bilateral hearing loss is denied.  


REMAND

Remand is required regarding the claim for service connection for a right knee disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, to include making reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran has submitted August 2009 private chiropractic treatment records, and specified that this was treatment for his right knee.  However, the treatment records reflect a future appointment, and it is unclear whether he saw this chiropractor again.  No further records are associated with the claims file.  Remand is required to contact the Veteran regarding his authorization to release these treatment records.  

Remand is also required regarding this issue obtain an adequate etiological opinion.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  At a February 2013 VA examination, the examiner found no diagnosis of a current disorder.  However, the examiner did not have any chiropractic records to review and based a negative nexus opinion on a lack of in-service complaints related to the right knee.  The Board notes that the Veteran's September 2003 post deployment health assessment reflects right knee pain and that he has provided competent and credible reports of right knee pain since that time.  Therefore, remand is required for a VA examination.  

Remand is required regarding the claim for service connection for a low back disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there is competent evidence of symptoms of a disability as the Veteran has reported in his July 2013 notice of disagreement and June 204 substantive appeal, recurrent back pain since an incident in service.  The Veteran has also competently and credibly reported that there was an incident during service while service in Iraq, in which he hurt his back.  Finally, he has competently and credibly reported continuous pain since that time.  Remand is thus required for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from United Chiropractic.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the South Texas Healthcare System and the Laredo OPC for treatment records since January 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of any low back or right knee disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies, such as MRIs or X-rays, must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must first provide an opinion regarding whether there are any currently diagnosed low back disorders.  If so, the examiner must opine whether each of the diagnosed lower back disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

The examiner must also provide an opinion regarding whether there are any currently diagnosed right knee disorders.  If so, the examiner must opine whether each of the diagnosed right knee disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

In providing these opinions, the examiner must presume that the incident that the Veteran describes in which he injured his knee and back did, in fact, occur.  The examiner must also presume that the Veteran has had recurrent back and right knee pain since that time.  See November 2010 claim; July 2013 notice of disagreement; June 2014 substantive appeal.  

The examiner must also address the Veteran's service treatment records, including his September 2003 post deployment health assessment documenting the new onset of right knee pain and back pain while deployed.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


